IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                    October 25, 2007

                                  No. 06-10245                   Charles R. Fulbruge III
                               Conference Calendar                       Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

KIM JOE GRAVES, also known as K-Rock, also known as Kim Joe Graves, Jr

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:05-CR-82-4


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Kim Joe Graves has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Graves has filed a response requesting that new counsel be
appointed. Our independent review of the record, counsel’s brief, and Graves’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                               No. 06-10245

responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
The request for new counsel is DENIED.




                                    2